United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1674
Issued: January 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 17, 2016 appellant filed a timely appeal from a June 27, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish cervical, lumbar, and
right leg conditions causally related to a November 23, 2015 employment incident.
FACTUAL HISTORY
On November 23, 2015 appellant, a 55-year-old enforcement investigations and analysis
officer, filed a traumatic injury claim (Form CA-1) for cervical, lumbar, and leg conditions,
1

5 U.S.C. § 8101 et seq.

which he attributed to a motor vehicle accident earlier that day. He was operating a governmentowned vehicle in the performance of duty at the time of the alleged injury.
In a November 23, 2015 form report, Dr. Simon Lipetz, a specialist in internal medicine,
indicated that appellant was temporarily totally disabled from November 23, 2015 to
January 23, 2016. He diagnosed post-traumatic cervical and lumbar radiculopathy, and advised
that appellant’s prognosis was guarded. Dr. Lipetz also completed an authorization for
examination and/or treatment (Form CA-16) dated November 23, 2015 with the same diagnosis.
The Form CA-16 noted that appellant had been in a car accident on November 23, 2015.
Dr. Lipetz indicated that appellant’s post-traumatic cervical and lumbar radiculopathy was
caused or aggravated by the described employment activity. He reiterated that appellant was
totally disabled as of November 23, 2015, and recommended a three-week course of physical
therapy.
By letter dated December 9, 2015, OWCP advised appellant that it required additional
factual and medical evidence to determine whether he was eligible for compensation benefits. It
asked him to submit a comprehensive medical report from his treating physician describing his
symptoms and the medical reasons for his condition, and an opinion as to whether his claimed
condition was causally related to his federal employment. Appellant was afforded 30 days to
submit the additional evidence.
OWCP subsequently received a November 23, 2015 narrative report from Dr. Lipetz.
Dr. Lipetz advised that appellant was involved in a motor vehicle accident on November 23,
2015 when he was hit by another vehicle. He reported that upon impact, appellant sustained
injuries to his neck, lower back, and right leg. Appellant refused to go to the emergency room.
Dr. Lipetz noted that appellant had complaints of neck pain radiating to both shoulders, in
addition to lower back pain radiating to the lower extremities. He diagnosed right leg
derangement and post-traumatic cervical and lumbar radiculopathy. Dr. Lipetz prescribed a
course of physical therapy. He opined that, on the basis of the medical history presented by
appellant and the physical examination findings, the diagnosed conditions were causally related
to the November 23, 2015 work incident.
Appellant submitted several reports dated November 2015 through January 2016 from
physical therapists and a chiropractor, Dr. Albert Youssefi, which indicated that he was
undergoing periodic treatment for his neck and lower back conditions.
By decision dated January 13, 2016, OWCP denied the claim, finding that appellant had
failed to provide medical evidence sufficient to establish that his right leg derangement and
cervical and lumbar radiculopathy were causally related to the November 23, 2015 employmentrelated motor vehicle accident.
In a December 16, 2015 report, received by OWCP on January 19, 2016, Dr. Igor Stiller,
Board-certified in neurology, advised that appellant underwent a comprehensive neurological
examination and evaluation for signs and symptoms associated with injuries incurred during a
November 23, 2015 motor vehicle accident. He reported that appellant’s vehicle was struck in a
right front impact collision and that his body was tossed about on impact. Dr. Stiller noted
complaints of moderate-to-severe neck pain, rated a 7 on a scale of 1 to 10, with associated

2

radicular symptoms to the distal right upper extremity; appellant also had episodes of numbness
and tingling to the right forearm which was exacerbated by movement and activity during the
day. In addition, he complained of severe lower back pain, rated as a 9 on a scale of 1 to 10,
with associated radicular symptoms to the right anterior thigh. Dr. Stiller advised that these
symptoms were exacerbated by increased standing, walking and activity during the day.
Dr. Stiller diagnosed traumatic injury to the cervical and lumbar spine, with
radiculopathy, based on his history and neurological examination. He recommended that
appellant undergo a magnetic resonance imaging (MRI) scan of the cervical and lumbar spine,
given the persistence of his symptoms despite undergoing conservative treatment. Dr. Stiller
advised that he wanted to rule out the possibility of underlying intervertebral disc pathology or
other space occupying lesions, which could result in appellant’s continued symptoms. He also
recommended electromyogram (EMG) and nerve conduction velocity (NCV) studies of the
upper and lower extremities to evaluate the nature and severity of his radicular complaints, as
well as to rule out the possibility of radiculopathy versus peripheral nerve entrapment. Dr. Stiller
advised appellant to continue with his course of physical therapy, three times a week for an
additional four weeks, followed by a reevaluation. He opined that, based on history and
examination, appellant’s signs and symptoms were causally related to the November 23, 2015
motor vehicle accident.
In a December 21, 2015 report, received by OWCP on January 19, 2016, Dr. Lipetz
advised that appellant had undergone the recommended MRI scan of his lumbar and cervical
spine, the results of which were pending. He reported complaints of neck and lower back pain
with obvious radicular symptoms, in addition to pain in the right leg. Dr. Lipetz reiterated his
diagnoses of cervical and lumbar radiculopathy and noted that appellant was still undergoing
physical therapy three times per week.
In a January 13, 2016 report, Dr. Stiller advised that appellant noted improvement in his
symptoms as a result of physical therapy and rehabilitation treatments. He related that his neck
and lower back pain had diminished in frequency and intensity; he now rated his neck pain as a 5
on a scale of 1 to 10 and his lower back pain as a 7 on a scale of 1 to 10. Dr. Stiller advised that
appellant’s symptoms were aching and dull pain, with associated radicular symptoms into the
right forearm and right anterior thigh.
Dr. Stiller advised that appellant underwent a cervical MRI scan on December 21, 2015
which showed multilevel degenerative changes, with facet joint hypertrophy and disc osteophyte
complexes at C3-4, C4-5, C5-6, and C6-7. He also underwent a lumbar MRI scan on
December 21, 2015, the results of which revealed evidence of multilevel degenerative changes
with facet hypertrophy and disc herniations noted at T11-12, T12-L1, L1-2, and L5-S1; there
was also bulging disc at L4-5. In addition, appellant underwent EMG/NCV studies of the upper
and lower extremities which showed moderate chronic C7 and L5-S1 radiculopathies, bilaterally.
Given the improvement in his condition, Dr. Stiller released appellant to return to regular work
without restrictions on January 20, 2016.
On March 29, 2016 appellant requested reconsideration of the January 13, 2016 decision.

3

By decision dated June 27, 2016, OWCP denied modification of the January 13, 2016
decision. It found that appellant had failed to submit a medical report which established a causal
relationship between the November 23, 2015 accepted motor vehicle accident and the diagnosed
conditions of cervical and lumbar radiculopathy. OWCP noted that medical evidence of record
indicated that appellant had preexisting multilevel degenerative spondylosis. However, it found
that his treating physicians had failed to provide any medical rationale to differentiate between
the effects of the work-related conditions and the preexisting conditions. In addition, it found
that, although appellant’s treating physician diagnosed right leg derangement in his
November 23, 2015 report, he did not indicate any abnormal findings for the lower extremities or
specify which part of the leg was deranged.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.2
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.3 The second component is whether the employment incident caused a
personal injury.4 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.5
ANALYSIS
It is uncontested that appellant experienced pain in his lower back, neck and right leg when
the government-owned vehicle he was driving was struck by another vehicle on
November 23, 2015 while he was in the performance of duty. OWCP accepted that the
November 23, 2015 incident occurred as alleged. It also accepted that appellant received
cervical, lumbar, and right leg diagnoses. However, OWCP denied appellant’s traumatic injury
2

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
5

Shirley A. Temple, 48 ECAB 404, 407 (1997).

4

claim because he failed to submit rationalized, probative medical evidence demonstrating a causal
relationship between the diagnosed conditions and the accepted incident.
Appellant submitted reports from Drs. Lipetz and Stiller. These physicians noted
complaints of low back, neck, and right leg pain and found, based on examination and diagnostic
tests, cervical and lumbar radiculopathy. They did not, however, provide a rationalized,
probative medical opinion to establish that these conditions were causally related to the
November 23, 2015 accident.
In his November 23, 2015 report, Dr. Lipetz noted that appellant sustained injuries to his
neck, lower back, and right leg as a result of the employment incident he experienced that day.
He reported having neck pain which was radiating to both shoulders and lower back pain
radiating to the lower extremities. Dr. Lipetz diagnosed post-traumatic cervical radiculopathy,
post-traumatic lumbar radiculopathy, and right leg derangement. He opined, based on the
medical history and his physical examination findings, that these conditions were causally
related to the November 23, 2015 work incident. Dr. Lipetz essentially reiterated these findings
and conclusions in his December 21, 2015 report.
In his December 16, 2015 report, Dr. Stiller, a Board-certified neurosurgeon, noted that
appellant had moderate-to-severe neck pain with associated radicular symptoms to the distal
right upper extremity. He further noted that he had severe lower back pain with associated
radicular symptoms to the right anterior thigh. Dr. Stiller diagnosed traumatic injury to the
cervical and lumbar spine, with radiculopathy, based on appellant’s history and neurological
examination.
The weight of medical opinion evidence is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of the physician’s knowledge of
the facts of the case, the medical history provided, the care of analysis manifested, and the
medical rationale expressed in support of the stated conclusions.6
While Drs. Lipetz and Stiller noted complaints of low back, neck, and right leg pain
which they generally attributed to the November 23, 2015 work incident, the reports from these
physicians did not contain a probative, rationalized opinion regarding whether the diagnosed
conditions were causally related to the November 23, 2015 motor vehicle accident. They did not
adequately describe appellant’s accident or how the accident would have been competent to
cause the claimed conditions.
The reports from appellant’s chiropractor, Dr. Youssefi, are of no probative medical
value as he is not considered a physician under FECA as he failed to diagnose spinal subluxation
or document whether x-rays were taken.7 As such, the Board finds that appellant did not meet
6

See Anna C. Leanza, 48 ECAB 115 (1996).

7

Section 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by xray to exist and subject to regulations by the secretary. Pamela K. Guesford, 53 ECAB 726 (2002); see Merton J.
Sills, 39 ECAB 572, 575 (1988).

5

his burden of proof with the submission of this evidence. While appellant submitted the reports
from a physical therapist, these reports do not constitute medical evidence under section 8101(2).
Because healthcare providers such as nurses, acupuncturists, physician assistants and physical
therapists are not considered “physicians” under FECA, their reports and opinions do not
constitute competent medical evidence to establish a medical condition, disability, or causal
relationship.8
The other medical evidence of record, including diagnostic test reports, is of limited
probative value and is insufficient to establish the claim as it does not specifically address
whether appellant’s diagnosed conditions are causally related to the November 23, 2015 work
incident.9
Appellant did not provide a report containing sufficient medical evidence demonstrating
a causal connection between appellant’s November 23, 2015 work incident and his claimed
lower back, neck and right leg injuries.10 OWCP advised appellant of the evidence required to
establish his claim; however, appellant failed to submit such evidence. Appellant did not provide
a medical opinion which describes or explains the medical process through which the
November 23, 2015 work accident would have caused the claimed injury. Accordingly, he has
failed to meet his burden of proof.
The Board also notes that the employing establishment issued appellant a Form CA-16 on
November 23, 2015 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.11 Although OWCP denied appellant’s claim for an injury, it did
not address whether he is entitled to reimbursement of medical expenses pursuant to the Form
CA-16. Upon return of the case record, OWCP should further address this issue.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish cervical,
lumbar, and right leg conditions causally related to a November 23, 2015 employment incident.

8

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649, 1989); Jan A. White, 34 ECAB 515 (1983).
9

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
10

Furthermore, the form reports which supported causal relationship with a check mark are insufficient to
establish the claim, as the Board has held that without further explanation or rationale, a checked box is not
sufficient to establish causation. Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB
247 (1979).
11

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. § 10.300.

6

ORDER
IT IS HEREBY ORDERED THAT the June 27, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

